Broyles, P. J.
1. There was no error in instructing the 'jury upon the law of murd'er. Where one of two persons jointly indicted for murder has been convicted of voluntary manslaughter, the other can nevertheless be tried and convicted of murder. Bruce v. State, 99 Ga. 50 (25 S. E. 760) ; Maughon v. State, 9 Ga. App. 559 -(71 S. E. 922). Moreover, even if this charge were error, the defendant can not complain, since he was found guilty of voluntary manslaughter only.
2. The instruction upon the principle of mutual protection by parents and children was authorized by the evidence, and was distinctly favorable to the accused.
3. The evidence authorized the charge upon the law of voluntary manslaughter.
4. Where two persons are jointly indicted for murder, and the one actually doing the killing is guilty of voluntary manslaughter, the other defendant, if he was present, aiding and abetting in the killing, may be convicted as a principal in the second degree of the offense of voluntary manslaughter. Pope v. State, 13 Ga. App. 711 (79 S. E. 909).
5. None of the excerpts from the charge excepted to contains material error.
6. There was some' evidence authorizing the verdict, and, the trial judge having approved it, this court is without authority to interfere.

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., not presiding.